 


 HR 6889 ENR: To extend the authority of the Secretary of Education to purchase guaranteed student loans for an additional year, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6889 
 
AN ACT 
To extend the authority of the Secretary of Education to purchase guaranteed student loans for an additional year, and for other purposes. 
 
 
1.Extension of student loan purchase authoritySection 459A of the Higher Education Act of 1965 (20 U.S.C. 1087i-1) is amended— 
(1)by striking July 1, 2009 each place it appears in subsections (a)(1) and (f) and inserting July 1, 2010; and 
(2)in subsection (e)— 
(A)by striking September 30, 2009 each place it appears in paragraphs (1)(A) and (2) and inserting September 30, 2010;  
(B)by striking February 15, 2010 in paragraph (2) and inserting February 15, 2011; and 
(C)by striking 2009, and 2010 in paragraph (3) and inserting 2009, 2010, and 2011. 
2.Extension of authority to designate lenders for lender-of-last-resort programSection 428(j) of the Higher Education Act of 1965 (20 U.S.C. 1078(j)) is amended— 
(1)in paragraph (6), by striking June 30, 2009 and inserting June 30, 2010; 
(2)in paragraph (7), by striking June 30, 2009 and inserting June 30, 2010; and 
(3)in paragraph (9)(A)— 
(A)in clause (ii), by striking June 30, 2010 and inserting June 30, 2011; 
(B)in clause (ii)(III), by striking June 30, 2009 and inserting June 30, 2010; and 
(C)in clause (iii), by striking July 1, 2010 and inserting July 1, 2011.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
